Title: From James Madison to James Monroe, 10 February 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Montpellier Feby. 10. 1820
                
                I have duly recd. your favor of the 5th. followed by a copy of the public documents; for which I give you many thanks. I should like to get a copy of the Journals of the Convention. Are they to be purchased & where?
                It appears to me, as it does to you, that a coupling of Missouri with Maine, in order to force the entrance of the former thro’ the door voluntarily opened for the latter is, to say the least, a very doubtful policy. Those who regard the claims of both as similar & equal, and distrust the views of such as wish to disjoin them, may be strongly tempted to resort to the expedient; and it would perhaps be too much to say, that in no possible case such a resort could be justified. But it may at least be said, that a very peculiar case only could supersede the general policy of a direct and magnanimous course, appealing to the justice and liberality of others, and trusting to the influence of conciliatory example.
                I find the idea is fast spreading that the zeal with which the extension, so called, of slavery is opposed, has with the co-alesced leaders, an object very different from the welfare of the slaves, or the check to their increase; and that the real object is, as you intimate, to form a new State of parties founded on local instead of political distinctions; thereby dividing the republicans of the North from those of the South, and making the former instrumental in giving the opponents of both an ascendancy

over the whole. If this be the view of the subject at Washington, it furnishes an additional reason for a conciliatory proceeding in relation to Maine.
                I have been truly astonished at some of the doctrines & declarations to which the Missouri question has led; and particularly so at the interpretations of the terms “migration or importation &c.” Judging from my own impressions, I should deem it impossible that the memory of any one who was a Member of the General Convention could favor an opinion that the terms did not then exclusively refer to migration & importation into the U. S. Had they been understood in that Body in the sense now put on them, it is easy to conceive the alienation they would have there created in certain States. And no one can decide better than yourself, the effect they would have had on State Conventions, if such a meaning had been avowed by the advocates of the Constitution. If a suspicion had existed of such a construction, it would at least have made a conspicuous figure among the Amendments proposed to the Instrument.
                I have observed as yet, in none of the views taken of the ordinance of 1787 interdicting slavery N. W. of the Ohio, an allusion to the circumstance, that when it passed, the Congs. had no authority to prohibit the importation of slaves from abroad; that all the States had, and some were in the full exercise of, the right to import them; and consequently, that there was no mode in which Congress could check the evil, but the indirect one of narrowing the space open for the reception of slaves. Had the federal authority then existed to prohibit directly & totally the importation from abroad, can it be doubted that it would have been exerted, and that a regulation having merely the effect of preventing an interior dispersion of slaves actually in the U. S. and creating a distinction among the States in the degrees of their sovereignty, would not have been adopted? or perhaps thought of?
                No folly in the spanish Govt. can now create surprize. I wish you happily thro’ the thorny circumstances it throws in your way. Adieu with affece. respects
                
                    James Madison
                
            